DETAILED ACTION

The after-final amendment filed on August 17, 2022 is considered to be fully responsive to the Final Office action mailed on June 9, 2022, is considered to prima facie place the application in condition for allowance, and thus has been entered.
Upon further consideration, the indicated allowability of the claims is withdrawn in view of the reference(s) applied herein. Rejections based on the newly cited reference(s) follow. Any inconvenience caused by this action is regretted.
Because these new issues were not necessitated by applicant’s amendment, the finality of the Office action mailed on June 9, 2022 has been withdrawn this Office action is being made non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication 2004-345042 (hereafter “JP ‘042”) in view of Sawan, pn 4,347,634.
JP ‘042 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a housing (e.g., the structure that surround/cover the blade and support wheels thereof);
a handle (e.g., one of the two handles being grasped by a user as shown in Fig. 5) coupled to the housing and configured to be grasped by a user during a cutting operation;
a motor (e.g., disclosed and inherent in such hand-held band saws) supported by the housing;
a drive wheel assembly (e.g., the two wheels on which the saw blade is mounted) rotationally driven by the motor, the drive wheel assembly at least partially disposed within the housing and including a drive wheel and a driven wheel;
a saw blade (e.g., 3) driven by the drive wheel assembly, the saw blade driveably disposed on an outer periphery of the driven wheel and the drive wheel of the drive wheel assembly and configured to cut a workpiece during the cutting operation; and
a pipe reamer attachment (e.g., 18) coupled to the drive wheel assembly, wherein the pipe reamer attachment is configured to deburr the workpiece after completion of the cutting operation.
Thus, JP ‘042 lacks a pipe reamer attachment as follows:
[from claim 1] a pipe reamer attachment coupled to the drive wheel assembly, wherein the pipe reamer attachment is configured to deburr the workpiece after completion of the cutting operation.
However, as reasoned in the European Office action for application 20159763.0 (see the Information Disclosure Statement of September 2, 2022), the skilled person in the field of JP ‘042 operates in the field of hand tools and in particular hand tools for cutting pipes (e.g., see reference 17 in figure 5 of JP ‘042). The hand held pipe cutter shown in Sawan is in the same field of hand tools for cutting pipes. The skilled person is aware of both teachings JP ‘042 and Sawan. The same skilled person is also aware of the incidental need to ream a pipe, as disclosed by Sawan. The same need is also encountered when using the handheld band saw of JP ‘042. Hence, when instead of deburring a reaming operation is required when using the band saw of JP ‘042, Sawan teaches the skilled person to replace the grinding tool 18 in JP ‘042 by a reaming tool. In this way, the skilled person arrives at a handheld band saw according to claim 1. Therefore, it would have been obvious to one having ordinary skill in the art to replace the grinding tool of JP ‘042 with a pipe reamer attachment such as that (e.g., 40) disclosed by Sawan so as to provide an analogous attachment on the hand saw of JP ‘042 when a user desires to perform a pipe reaming operation, rather than a grinding operation, in conjunction with the sawing operation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication 2004-345042 (hereafter “JP ‘042”) in view of Sawan, pn 4,347,634 and further in view of Official notice.
Regarding claim 4:
[claim 4] wherein the motor defines a rotational axis, and wherein the pipe reamer attachment is rotationally driven by the motor about the rotational axis;
JP ‘042 as modified by Sawan results in a hand held saw in which the pipe reamer attachment rotates about a rotational axis (e.g., see 18 in Fig. 2 of Sawan), but lacks the specific location of the motor defining the subject rotational axis. However, the Examiner takes Official notice that band saws having the motor that directly drives the drive wheel by positioning the motor such that the rotational axis of the motor is coaxial with the rotational axis of the drive wheel and thus the pipe reamer attachment in the modified JP ‘042 are old and well known in the art and provide various well-known benefits including facilitating a simple construction without the need for a drive train of gears or the like. Therefore, it would have been obvious to one having ordinary skill in the art to provide the motor of JP ‘042 in such a position to gain the well-known benefits including those described above.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication 2004-345042 (hereafter “JP ‘042”) in view of Sawan, pn 4,347,634 and further in view of Official notice as evidenced by Rosanova, pn 6,134,997.
	Regarding claims 5 and 6:
[claim 5] wherein the pipe reamer attachment is removably coupled to the drive wheel assembly;
[claim 6 (from 5)] further comprising a quick disconnect coupling that couples the pipe reamer attachment to the drive wheel assembly;
JP ‘042 as modified by Sawan results in a hand held saw in which the pipe reamer attachment is coupled to the drive wheel assembly, but not specifically removably coupled. However, the Examiner takes Official notice that providing a removable attachment configuration of tools on drive shafts is old and well-known in the art and provides various well-known benefits/advantages including facilitating replacement of the tool when the tool needs to be repaired or is otherwise damaged rather than having to replace an entire assembly or even the entire tool. As evidence in support of the
taking of Official notice, Rosanova discloses such a quick disconnect reamer
attachment which includes a reamer tool (e.g., 71) having a shaft (e.g., 73) that is
removably mounted in the cavity (e.g., 75) of a drive shaft (e.g., 33), and is held in place
by a quick disconnect structure including a releasable detent structure (e.g., 76). Therefore, it would have been obvious to one having ordinary skill in the art to provide a removable attachment structure, such as a locking bolt that locks the piper reamer attachment onto the shaft of Sawan, to provide such a benefit/advantage. Further, such a removable attachment structure is considered to be a quick disconnect coupling in that a simple loosening of the lock bolt releases the tool from the shaft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication 2004-345042 (hereafter “JP ‘042”) in view of Sawan, pn 4,347,634 and further in view of Official notice as evidenced by Wright, pn 1,955,447, Romero, pn 2,330,242, Janik, pn 3,495,483, Brownfield, 3,559,514, and Zick et al., U. S. Pub. No. 2008/0219790.
Regarding claim 9:
[claim 9] wherein the pipe reamer attachment includes an annular shroud and a blade for engaging the workpiece, and wherein the blade is disposed within the annular shroud.
JP ‘042 as modified by Sawan results in a hand held saw in which the pipe reamer attachment that includes an annular shroud (e.g., 36) but has a reamer configuration that does not include a blade. However, the Examiner takes Official notice that pipe reamers that include a blade are old and well-known in the art and provide various well-known benefits including providing a desired type of reaming operation including reaming certain workpiece materials. As evidence in support of the taking of Official notice, Wright (e.g., see 18), Romero (e.g., see page 2, lines 41-42), Janik (e.g., see 16-19; see col. 2, lines 13-14), Brownfield (e.g., 11), and Zick (e.g., 120, 125, 1380) each disclose an example of a reaming tool having one or more blades. Therefore, it would have been obvious to one having ordinary skill in the art to provide a reamer attachment of the type that includes a blade to gain the well-known benefits including those described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
September 20, 2022